        Case 2:12-md-02323-AB Document 11436 Filed 07/14/21 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE: NATIONAL FOOTBALL LEAGUE PLAYERS’ )
CONCUSSION INJURY LITIGATION                    )                   No. 2:12-md-2323-AB
_______________________________________________ )
                                                )                   MDL No. 2323
THIS DOCUMENT RELATES TO:                       )
ALL ACTIONS                                     )
                                                )
                                                )

     MOTION TO ENJOIN FLORIDA ACTION PURSUANT TO ALL WRITS ACT

       Special Masters Wendell E. Pritchett, Jo-Ann M. Verrier, and David Hoffman (“the

Special Masters”) are named defendants in an action filed by Collins & Truett Attorneys, P.A. (a

firm that represents class members in the above-captioned matter) on June 17, 2021 in the Circuit

Court for the Second Judicial District, in and for Leon County, Florida, which has been removed

to the U.S. District Court for the Northern District of Florida, No. 4:21-cv-00286-RH-MAF.

Because the Florida action seeks an injunction “protecting” certain documents from discovery

and use in an audit process expressly approved by this Court, the Special Masters hereby

respectfully move the Court for an injunction of that Florida action.

       Under the provisions of the Settlement Agreement and the Court’s April 22, 2015 Final

Order and Judgment approving the Settlement, this Court was vested with exclusive jurisdiction

and authority over the Parties and their counsel and the Special Masters, as well as the

interpretation, implementation, administration, and enforcement of the NFL Settlement. With

the filing of the Florida action, the Court’s autonomy over the Settlement and key participants in

the Settlement process is threatened and its jurisdiction cast in doubt.

       The All Writs Act, 28 U.S.C. § 1651, vests this Court with the authority to take necessary

action to protect its jurisdiction. The Act has routinely been interpreted as barring actions that, if
        Case 2:12-md-02323-AB Document 11436 Filed 07/14/21 Page 2 of 3




allowed to proceed, would undermine federal court jurisdiction and frustrate orders issued by the

federal courts. The Florida action is one such court action, and the Court should invoke the All

Writs Act to stop it.

       WHEREFORE, for these reasons, and for those set forth more fully in the accompanying

memorandum of law, Special Masters Pritchett, Verrier, and Hoffman request that the Court

enjoin the Florida action, and issue any other relief as it deems just and appropriate.

                                                      Respectfully submitted,

                                                      /s/ Dennis R. Suplee
                                                      Dennis R. Suplee (I.D. No. 03336)
                                                      Theresa E. Loscalzo (I.D. No. 52031)
                                                      Lee C. Schmeer (I.D. No. 318849)
                                                      Schnader Harrison Segal & Lewis LLP
                                                      1600 Market Street, Suite 3600
                                                      Philadelphia, PA 19103
                                                      Telephone: (215) 751-2068
                                                      Facsimile: (215) 751-2205
                                                      dsuplee@schnader.com
                                                      tloscalzo@schnader.com
                                                      lschmeer@schnader.com
                                                      Counsel for Wendell E. Pritchett, Jo-Ann M.
                                                      Verrier, and David Hoffman
Dated: July 14, 2021




                                                  2
        Case 2:12-md-02323-AB Document 11436 Filed 07/14/21 Page 3 of 3




                                 CERTIFICATE OF SERVICE

        I hereby certify that on the 14th day of July, 2021, the foregoing Motion to Enjoin Florida

Action Pursuant to All Writs Act, as well as the supporting memorandum of law and exhibit, was

electronically filed and served upon all parties of record and is available for viewing and

downloading via the Court’s ECF system, and that the foregoing document also was delivered

via first class mail to:

                                  Richard B. Collins, Esquire
                                 Collins & Truett Attorney, P.A.
                                    113 South Monroe Street
                                   Tallahassee, Florida 32301


                                                       /s/ Lee C. Schmeer
